Citation Nr: 1230681	
Decision Date: 09/07/12    Archive Date: 09/10/12

DOCKET NO.  10-25 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois



THE ISSUE

Whether new and material evidence has been received to reopen a claim for entitlement to service connection for bilateral hearing loss.



REPRESENTATION

Veteran represented by:	Illinois Department of Veterans Affairs



ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1948 to October 1952.

This matter comes before the Board of Veterans' Affairs (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois. The RO declined to reopen the Veteran's claim for service connection for bilateral hearing loss. 

In a June 2010 substantive appeal, the Appellant requested a hearing before the Board. He later submitted a July 2012 written statement indicating that he would not be attending the hearing and that he was withdrawing his appeal. The request for a hearing is considered withdrawn. 38 C.F.R. § 20.704 (2011).

In addition to the paper claims file, an electronic file -the Virtual VA paperless claims processing system- is also associated with the Veteran's record. Review of the Virtual VA system revealed no additional documents pertinent to the present appeal.   

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. The RO issued a March 2010 rating decision declining to reopen the Veteran's claim for entitlement to service connection for bilateral hearing loss. 

2. The Veteran timely appealed the denial.

3. Prior to the promulgation of a decision in the appeal, the Veteran submitted a written July 2012 notice that he wished to withdraw his appeal.


CONCLUSION OF LAW

The criteria for withdrawal of the Veteran's petition to reopen a claim of entitlement to service connection for bilateral hearing loss have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes the ability to dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105 (West 2002). An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 (2011). Withdrawal may be made by the Veteran or by his authorized representative. Id. 

In the present case, the RO issued a March 2010 rating decision declining to reopen the Veteran's claim for service connection for bilateral hearing loss. The Veteran submitted a timely notice of disagreement to the rating action. He subsequently perfected his appeal. 

The Veteran submitted a July 2012 written statement that he was "letting VA know that [he was] dropping [his] formal appeal." Although the RO subsequently certified the Veteran's petition to the Board, which advanced the Veteran's case on the docket due to his age, the Board finds that the matter has been properly withdrawn. 38 C.F.R. § 20.204. Due to the withdrawal of the issue, there remain no allegations of errors of fact or law for appellate consideration and the Board does not have jurisdiction to review the claim.

[Continued on next page.]





ORDER

The petition to reopen a claim of entitlement to service connection for bilateral hearing loss is dismissed.



____________________________________________
DENNIS F. CHIAPPETTA, JR.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


